DETAILED ACTION
In response to the Preliminary Amendments filed on August 19, 2019, claims 1-16 are cancelled and claims 16-35 are newly added. Currently, claims 16-35 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 16-20, 22-24, 26-28, 30, and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pongpairochana (US Pub. No. 2007/0197968 A1).
Claim 16. Pongpairochana discloses an autoinjector, comprising: 
a plunger (27) ([0033]); 
a motor (43) configured to drive the plunger ([0046]); and 

Claim 17. Pongpairochana discloses the autoinjector of claim 16, wherein the data indicates at least one of: a type of a medicament, a volume of a medicament, or an expiration date of a medicament ([0035]).
Claim 18. Pongpairochana discloses the autoinjector of claim 16, wherein the data processing unit is further configured to determine a position of the plunger ([0065]; i.e., since control unit 6 receives signals from various detecting elements and supplies control signals for gear motors which acts on plunger 27 to deliver a predetermined dose, see [0086] and also tracks doses and timing of injections performed, see [0073], control unit 6 determines a position of the plunger through the tracking/controlling of injections since the position of the plunger is linked to the amount of medication in the cartridge and the amount of medication being injected via operation of gear motor).
Claim 19. Pongpairochana discloses the autoinjector of claim 16, wherein the autoinjector further comprises a user interface (8, 9) and the data processing unit is further configured to cause the user interface to render, based on the data, at least one of: visual information or audible information ([0087]; i.e., visual information via display 8).
Claim 20. Pongpairochana discloses the autoinjector of claim 19, wherein the visual information or the audible information provides instructions to a user of the 
Claim 22. Pongpairochana discloses the autoinjector of claim 19, wherein the visual information or the audible information comprises information about a medicament of the syringe ([0073]; i.e., number of doses of the medicament remaining in cartridge 4, wherein cartridge 4 with needle 25 is interpreted as being the claimed syringe).
Claim 23. Pongpairochana discloses the autoinjector of claim 16, wherein the data processing unit is further configured to operate at least one of: a mechanical component of the autoinjector (43), an electronic component of the autoinjector ([0066]-[0071]), or an optical component of the autoinjector ([0035]).
Claim 24. Pongpairochana discloses the autoinjector of claim 16, wherein the data processing unit is further configured to monitor contact between at least a portion of the autoinjector and an injection site on a user of the autoinjector ([0069]; i.e., via skin sensor 68).
Claim 26. Pongpairochana discloses an autoinjector, comprising: 
a plunger (27) ([0033]); 
a drive gear (48) for driving the plunger ([0046]-[0047]); and 
a data processing unit (6) configured to read data from a data storage device ([0035]; i.e., external markings) provided on at least one of: a syringe or a syringe case ([0067]; i.e., via sensor 66). Pongpairochana discloses control unit 6 being configured to read data markings of cartridge 4, it is noted that a syringe or a syringe case is not positively required by the instant claims.
Claim 27. Pongpairochana discloses the autoinjector of claim 26, wherein the data indicates at least one of: a type of a medicament, a volume of a medicament, or an expiration date of a medicament ([0035]).
Claim 28. Pongpairochana discloses the autoinjector of claim 26, wherein the data processing unit is further configured to determine a position of the plunger ([0065]; i.e., since control unit 6 receives signals from various detecting elements and supplies control signals for gear motors which acts on plunger 27 to deliver a predetermined dose, see [0086] and also tracks doses and timing of injections performed, see [0073], control unit 6 determines a position of the plunger through the tracking/controlling of injections since the position of the plunger is linked to the amount of medication in the cartridge and the amount of medication being injected via operation of gear motor).
Claim 30. Pongpairochana discloses the autoinjector of claim 26, wherein the data processing unit is further configured to operate at least one of: a mechanical component of the autoinjector (43), an electronic component of the autoinjector ([0066]-[0071]), or an optical component of the autoinjector ([0035]; i.e., markings)
Claim 32. Pongpairochana discloses the autoinjector of claim 26, further comprising a motor (43) configured to rotate the drive gear ([0046]-[0047]).

Claims 16-23, 26-30, and 32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Arnold (US Pub. No. 2013/0245545 A1).
Claim 16. Arnold discloses an autoinjector (100), comprising: 
a plunger (326) ([0078]; 

a data processing unit (325) configured to read data from a data storage device (623) provided on at least one of: a syringe or a syringe case ([0089]-[0091]). Although Arnold discloses CPU 325 being configured to read data from barcode ID 623 of cartridge, it is noted that a syringe or a syringe case is not positively required by the instant claims.
Claim 17. Arnold discloses the autoinjector of claim 16, wherein the data indicates at least one of: a type of a medicament, a volume of a medicament, or an expiration date of a medicament ([0089]).
Claim 18. Arnold discloses the autoinjector of claim 16, wherein the data processing unit is further configured to determine a position of the plunger ([[0086]-0087]; i.e., since CPU 325 operate to control the position of plunger 326 to dispensing a quantity of medication in accordance with method illustrated in Fig. 4, CPU 325 is configured to determine the position of the plunger so as to be control the amount of medication delivered, see also [0076] for plunger details and [0080] for CPU details).
Claim 19. Arnold discloses the autoinjector of claim 16, wherein the autoinjector further comprises a user interface ([0083]-[0084]; i.e., input means and output means) and the data processing unit is further configured to cause the user interface to render, based on the data, at least one of: visual information or audible information ([0083]-[0084], including for example steps 450, 460, see Fig. 4 and [0087]).
Claim 20. Arnold discloses the autoinjector of claim 19, wherein the visual information or the audible information provides instructions to a user of the autoinjector for using the 
Claim 21. Arnold discloses the autoinjector of claim 19, wherein the visual information or the audible information provides an alert indicating that a user of the autoinjector is due for an injection of medicament ([0087] via recommending bolus amount or [0137] via reminder prompts).
Claim 22. Arnold discloses the autoinjector of claim 19, wherein the visual information or the audible information comprises information about a medicament of the syringe (i.e., recommend bolus amount or reminder of second bolus dose are information about the insulin to be delivered interpreted as being equivalent to being a medicament of the syringe since the insulin is the medicament in the cartridge).
Claim 23. Arnold discloses the autoinjector of claim 16, wherein the data processing unit is further configured to operate at least one of: a mechanical component of the autoinjector (Fig. 3; i.e., motor, gear), an electronic component of the autoinjector ([0080]-[0085]; i.e., electrical signals from sensors, input and output means), or an optical component of the autoinjector ([0075] for optical measuring of blood glucose levels or [0089] for barcode reader).
Claim 26. Arnold discloses an autoinjector (100), comprising: 
a plunger (326) ([0078]); 
a drive gear (323) configured to drive the plunger ([0078]); and 
a data processing unit (325) configured to read data from a data storage device (623) provided on at least one of: a syringe or a syringe case ([0089]-[0091]). Although Arnold discloses CPU 325 being configured to read data from barcode ID 623 of 
Claim 27. Arnold discloses the autoinjector of claim 26, wherein the data indicates at least one of: a type of a medicament, a volume of a medicament, or an expiration date of a medicament ([0089]).
Claim 28. Arnold discloses the autoinjector of claim 26, wherein the data processing unit is further configured to determine a position of the plunger ([[0086]-0087]; i.e., since CPU 325 operate to control the position of plunger 326 to dispensing a quantity of medication in accordance with method illustrated in Fig. 4, CPU 325 is configured to determine the position of the plunger so as to be control the amount of medication delivered, see also [0076] for plunger details and [0080] for CPU details).
Claim 29. Arnold discloses the autoinjector of claim 26, further comprising a touchscreen ([0084]).
Claim 30. Arnold discloses the autoinjector of claim 26, wherein the data processing unit is further configured to operate at least one of: a mechanical component of the autoinjector (Fig. 3; i.e., motor, gear), an electronic component of the autoinjector ([0080]-[0085]; i.e., electrical signals from sensors, input and output means), or an optical component of the autoinjector ([0075] for optical measuring of blood glucose levels or [0089] for barcode reader).
Claim 32. Arnold discloses the autoinjector of claim 26, further comprising a motor (322) configured to rotate the drive gear (Fig. 3; [0077]-[0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pongpairochana (US Pub. No. 2007/0197968 A1) in view of Arnold (US Pub. No. 2013/0245545 A1).
Claim 21. Pongpairochana discloses the autoinjector of claim 19, wherein while Pongpairochana discloses an LCD 8 for displaying information to the user ([0029]) and that control unit 6 stores action program of the doses and timing of the injections performed to allow for checking of patient compliance ([0073]), Pongpairochana does not explicitly disclose that the visual information or the audible information provides an alert indicating that a user of the autoinjector is due for an injection of medicament. However, Arnold also discloses an autoinjector comprising user interface for outputting visual or audible information via a touchscreen including alerts for reminding user of a second bolus so as to improve the user compliance with the treatment plan ([0137]). Therefore, since both Pongpairochana and Arnold are drawn to autoinjectors with a processing unit and a display for outputting treatment information to the user, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Pongpairochana with control unit 6 being operated to control LCD 8 so as to output the visual information or the audible information provides an alert indicating that a user of the autoinjector is due for an injection of medicament such as the reminder alerts disclosed by Arnold so as to improve patient compliance to the treatment plan ([0137] of Arnold and [0073] of Pongpairochana).
Claim 29. Pongpairochana discloses the autoinjector of claim 26, wherein while Pongpairochana discloses LCD 8 ([0029]), Pongpairochana does not further disclose that the LCD 8 being a touchscreen. However, again it is noted that Arnold also discloses an autoinjector comprising user interface comprising input and output means including a touch-sensitive screen ([0083]-[0084]). Therefore, Therefore, since both Pongpairochana and Arnold are drawn to autoinjectors with a processing unit and a display for outputting treatment information to the user, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the LCD of Pongpairochana with a touchscreen as disclosed by Arnold for providing a user interface that allows for displaying to and receiving information from the user ([0084] of Arnold). Moreover, such modification would be considered a simple substitution of one known element (LCD of Pongpairochana) for another (touch-sensitive screen of Arnold) to obtain predictable results (providing a user interface for the user of the device), see MPEP 2143(I)(B) for additional details.

Claims 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold (US Pub. No. 2013/0245545 A1) in view of Pongpairochana (US Pub. No. 2007/0197968 A1).
Claim 24. Arnold discloses the autoinjector of claim 16, wherein Arnold further discloses that the injection device may comprise an injection needle (2015) ([0116]), but does not disclose that the data processing unit is further configured to monitor contact between at least a portion of the autoinjector and an injection site on a user of the autoinjector. However, Pongpairochana also discloses an autoinjector comprising a plunger, a motor, and a data processing unit (see above for details), wherein Pongpairochana further discloses that the data processing unit is further configured to monitor contact between at least a portion of the autoinjector and an injection site on a user of the autoinjector ([0069]; i.e., via skin sensor 68) so as to ensure that injection at the injection site is accepted by the user ([0085]). Therefore, since both Arnold and Pongpairochana are drawn to autoinjectors with safeguards for ensuring proper injection, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Arnold to further comprise a skin sensor and the CPU of Arnold being modified so as to further control the injection device using the skin sensor as disclosed by Pongpairochana ([0069]) so as to ensure that the injection device is positioned at the injection site before exposing the injection needle thereby minimizing the risk of accidents during use of the injection device ([0069] and [0085] and Pongpairochana). Hence, Arnold in view of Pongpairochana discloses the data processing unit is further configured to monitor contact between at least a portion of the autoinjector and an injection site on a user of the autoinjector as disclosed by Pongpairochana ([0069]).

Claims 25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pongpairochana (US Pub. No. 2007/0197968 A1) in view of Steffen (US Pub. No. 2005/0107899 A1).
Claims 25 and 31. Pongpairochana discloses the autoinjector of claims 16 and 26, wherein the data processing unit comprising an identification system ([0035]) but does not explicitly disclose that the data processing unit or the radio frequency identification system being further configured to write data to the data storage device. However, it is noted that Steffen disclose a device for dispensing a substance comprising a processor or controller ([0013]), a container holding medication such as insulin comprising an identifying element containing information regarding the content of the container ([0027]), and an identification mechanism for reading and writing the identifying element ([0031]) so that the identifying element can be updated with current information regarding the content of the container such as when the container is repeatedly use after first use of the container ([0031]). Therefore, since both Pongpairochana and Steffen are drawn to medication dispensing devices comprising a container with identifying element and an identification system, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the identification system of Pongpairochana with the feature of control unit 6 via the identification system being further configured to write data to the identifying element (claimed data storage device) as taught by Steffen so as to update the identifying element with the up-to-date 

Similarly, claims 25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold (US Pub. No. 2013/0245545 A1) in view of Steffen (US Pub. No. 2005/0107899 A1).
Claims 25 and 31. Arnold discloses the autoinjector of claims 16 and 26, wherein the data processing unit comprising an identification system comprising mechanisms such as bar code reader, encryption and authentication mechanism or others ([0089]-[0091]) but does not explicitly disclose that the data processing unit or the radio frequency identification system being further configured to write data to the data storage device. However, it is noted that Steffen disclose a device for dispensing a substance comprising a processor or controller ([0013]), a container holding medication such as insulin comprising an identifying element containing information regarding the content of the container ([0027]), and an identification mechanism for reading and writing the identifying element ([0031]) so that the identifying element can be updated with current information regarding the content of the container such as when the container is repeatedly use after first use of the container ([0031]). Therefore, since both Arnold and Steffen are drawn to medication dispensing devices comprising a container with identifying element and an identification system, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the identification system of Arnold with the feature of CPU 325 via the identification system being further configured to write data to the identifying element (claimed data storage device) as .


Claims 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard (US Pat. No. 4,493,704) in view of Pongpairochana (US Pub. No. 2007/0197968 A1).
Claim 33. Beard discloses an autoinjector, comprising: 
a case (24, 30); 
a plunger (36) comprising a distal end with a resilient flange (54) having ramped or rounded edges (i.e., projection 54 has a ramped edge as shown in Fig. 2)
a motor (20) configured to rotate a drive gear (27) for driving the plunger (Fig. 1; col. 3, lines 4-48); and 
a data processing unit (18) (col. 2, lines 63-67; i.e., including a programmable controller).
While Beard discloses that the electronic control means being conventional, but does not explicitly disclose that the data processing unit being configured to read data from a storage device provided on at least one of a syringe or a syringe case. However, it is noted that Pongpairochana also discloses an autoinjector comprising electronic control means in the form of control unit 6 being configured to read data from a data storage device ([0035]; i.e., external markings) via sensor 66 ([0067]). Therefore, since both Beard and Pongpairochana are drawn to autoinjectors with electronic control means, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electronic control means of Beard with the feature of being configured to read data from a storage device provided on at least one of a syringe or a syringe case as disclosed by Pongpairochana for controlling the injection by ensuring acquiring information regarding the medication to be injected ([0035] and [0067] of Pongpairochana) and since Pongpairochana discloses that an electronic means operating with an identification system is known in the art. 
Again, as explained above, a syringe or a syringe case is not positively required by the instant claims. Hence, since Beard in view Pongpairochana discloses the data processing unit being configured to read data from a storage device (i.e., such as a marking), it follows that electronic control means 18 of Beard in view of Pongpairochana being configured to read information provided by an identifier on syringe 32. 
Claim 34. Beard in view of Pongpairochana discloses the autoinjector of claim 33, wherein Beard further discloses that when the motor rotates the drive gear, the plunger is advanced such that the resilient flange being in a non-deflected state (i.e., prior to being snapped into the aperture of connector plug 56) is configured to engage a proximal collar of a syringe and move the syringe in a distal direction until the syringe abuts a distal stop in the case (i.e., portion of casing 30 with tang 42) (col. 3, lines 28-45 and col. 4, line 45 until col. 5, line 39; i.e., projection 54, in cooperation with guides 38, 40, and 42, is capable of engaging with syringe 32 so as to move syringe 32 toward tang 42).
Claim 35. Beard in view of Pongpairochana discloses the autoinjector of claim 34, wherein Beard further discloses that when the syringe abuts the distal stop, a needle of the syringe (i.e., injection needle) is extended through an aperture (33) (col. 3, lines 21-27; Fig. 2) and continued rotation of the drive gear is configured to cause the resilient flange to be deflected by the proximal collar resulting in a deflected state (i.e., pusher tape 36 is flexible such that projection 54 flexes to snap into the aperture), in which the resilient flange is configured to advance through the proximal collar and engage a stopper (34) in the syringe pushing the stopper distally to dispense a medicament through the needle (col. 6, lines 3-14).

Alternatively, claims 33-36 may also be rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard (US Pat. No. 4,493,704) in view of Arnold (US Pub. No. 2013/0245545 A1) since Arnold also discloses that it is well-known in the art for electronic means being capable of operating with identification system as explained above similar to Pongpairochana.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783